        Case 1:18-cv-02435-RDM Document 23 Filed 09/08/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




JUSTINE HURRY,
                     Plaintiff,


                                                Civil Action No. 1:18-cv-2435 (RDM)
       v.
FEDERAL DEPOSIT INSURANCE
CORPORATION,
                     Defendant.




      PLAINTIFF JUSTINE HURRY’S MOTION FOR SUMMARY JUDGMENT
       Plaintiff Justine Hurry respectfully requests that this Court grant summary judgment to

Plaintiff under Fed. R. Civ. P. 56, and respectfully refers the Court to the accompanying

memorandum of points and authorities.

Dated: September 8, 2020

                                                    Respectfully submitted,


                                                    THOMPSON HINE LLP

                                              By:      /s/ Joseph A. Smith
                                                    Joseph A. Smith
                                                    D.C. Bar No. 1010223
                                                    1919 M Street, N.W., Suite 700
                                                    Washington, D.C. 20036
                                                    Phone: (202) 331-8800
                                                    Fax: (202) 331-8330
                                                    joe.smith@thompsonhine.com
Case 1:18-cv-02435-RDM Document 23 Filed 09/08/20 Page 2 of 3




                                  Brian Lanciault (admitted pro hac vice)
                                  Thompson Hine LLP
                                  1919 M Street, N.W., Suite 700
                                  Washington, D.C. 20036
                                  Phone: (202) 331-8800
                                  Fax: (202) 331-8330
                                  Brian.Lanciault@ThompsonHine.com

                                  Maranda E. Fritz P.C.

                                  __/s/Maranda E. Fritz__________________
                                  Maranda E. Fritz (admitted pro hac vice)
                                  335 Madison Avenue
                                  New York, New York 10017
                                  Phone: (646) 584-8231
                                  maranda@fritzpc.com


                                  Counsel for Plaintiff Justine Hurry




                              2
         Case 1:18-cv-02435-RDM Document 23 Filed 09/08/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of September 2020, I caused the foregoing to be filed

and served via ECF, on the following:

              Erick Bond
              Counsel, Corporate Litigation Unit
              3501 N. Fairfax Drive, D-7026
              Arlington, VA 22226
              Counsel for FDIC Defendants



                                                   /s/ Joseph A. Smith
                                                Joseph A. Smith




                                                3
